IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                     August 2000 Session

          STATE OF TENNESSEE v. JAMES DOUGLAS HAMPTON

                       Appeal from the Circuit Court for Blount County
                         No. C-10412    D. Kelly Thomas, Jr., Judge



                                 No. E1999-00115-CCA-R3-CD
                                      September 26, 2000

The defendant appeals from the trial court’s revocation of his probation. The defendant admits that
he materially violated his probation, but contends that the trial court’s disposition of the case was
improper. The judgment of the trial court is affirmed.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOSEPH M. TIPTON, J., delivered the opinion of the court, in which DAVID H. WELLES and ROBERT
W. WEDEMEYER , JJ., joined.

Raymond Mack Garner, District Public Defender, and Shawn G. Graham, Assistant District Public
Defender, for the appellant, James Douglas Hampton.

Paul G. Summers, Attorney General and Reporter; Peter M. Coughlan, Assistant Attorney General;
Michael L. Flynn, District Attorney General; and Tammy M. Harrington, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION

         The defendant, James Douglas Hampton, appeals as of right from the trial court’s revocation
of his probation. Although the defendant admits that he violated his probation, he contends that the
trial court’s disposition of the case was improper. He argues that the trial court should have ordered
him to remain on supervised intensive probation or, in the alternative, to serve a period of split
confinement followed by placement into a therapeutic half-way house with supervision by
Community Corrections.

        On December 22, 1998, the defendant pled guilty to aggravated assault and was sentenced
to six years imprisonment. He was, however, placed on supervised intensive probation. On August
23, 1999, a hearing was held to determine if the defendant had violated his probation. At the hearing,
Marcus Miller, the defendant’s probation officer, testified as follows: He was assigned to the
defendant’s case on December 22, 1998. On January 15, 1999, he filed a probation violation report,
and on January 20, 1999, a probation violation warrant was issued, alleging that the defendant
changed residences without notifying him, did not report to him, did not keep curfew, failed to pay
court costs, and failed to enroll in an MRT program. The defendant was arrested on January 24,
1999, and remained in jail until June 7, 1999, when he was released on bond. Conditions of the
defendant’s release were to report to Miller twice a week and to attend scheduled meetings at the
Overlook Center for evaluation.

       Miller testified that he was out of the office on June 9, 1999, when the defendant left a
message that he was residing at the Knoxville Union Rescue Mission. Miller called the Rescue
Mission on June 15, 1999, and learned that the defendant was not there. However, Reverend Joe
Colquitt returned his call and told him that the defendant had been arrested. Miller contacted the
Knox County Jail and discovered that the defendant had been arrested for public intoxication. On
June 21, 1999, a second probation violation warrant was issued, alleging that the defendant violated
his probation by being arrested for public intoxication, by moving from his residence without
permission, and by not reporting to Miller. Miller recommended that the defendant’s probation be
revoked and that the defendant be placed in a special needs facility within the Department of
Correction. On cross-examination, Miller acknowledged that the defendant had alcohol problems
and mental health issues.

        The defendant testified that he did not have a set schedule to meet with Miller but that he
attended required meetings with him. He also said that he attended “alcohol meetings.” He said that
after being released from custody in June 1999, he went to the Rescue Mission and was waiting to
register when he was arrested for public intoxication. He stated that he was not intoxicated when
he was arrested. The defendant testified that he would meet with his probation officer if he were
allowed to continue on probation. He said that he would participate in alcohol-related programs and
that he could stay at his family’s residence instead of living in several locations.

        The trial court found that the defendant had violated his probation. It stated that the
defendant had his own ideas about what he should and should not be able to do and that it was
apparent that he could not function on his own. The trial court noted that the defendant had met with
his probation officer only one time. Because the defendant did not propose an alternative that would
provide a stable, structured environment and that would protect him and the public, the trial court
concluded that the only option was to sentence the defendant to incarceration in the Department of
Correction. The trial court recommended that the defendant be placed in the special needs unit. On
appeal, the defendant does not challenge the finding that he violated his probation. Rather, he argues
that incarceration was not appropriate.

        A trial court may revoke probation upon finding by a preponderance of the evidence that the
defendant has violated a condition of probation. Tenn. Code Ann. §§ 40-35-310, -311(e). If the
trial court revokes probation, it can “(1) order incarceration; (2) cause execution of the judgment as
it was originally entered; or (3) extend the remaining probationary period for a period not to exceed
two years.” State v. Hunter, 1 S.W.3d 643, 648 (Tenn. 1999). The decision to revoke probation is
within the sound discretion of the trial court, and its judgment will be reversed only upon a showing


                                                 -2-
of an abuse of discretion, reflected in the record by an absence of substantial evidence to support the
trial court’s findings. State v. Gregory, 946 S.W.2d 829, 832 (Tenn. Crim. App. 1997) (citation
omitted).

       In the present case, the defendant admits that he violated probation. The trial court ordered
incarceration because it found that the defendant had his own ideas about what he should or should
not do and that he could not function on his own. The record contains substantial evidence to
support these findings. The judgment of the trial court is affirmed.



                                                       ___________________________________
                                                       JOSEPH M. TIPTON, JUDGE




                                                 -3-